        Case 4:14-cr-00135-BSM Document 208 Filed 12/04/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

UNITED STATES OF AMERICA                                                        PLAINTIFF

v.                          CASE NO. 4:14-CR-00135-BSM

BOBBY WELLS                                                                   DEFENDANT

                                         ORDER

      Bobby Wells’s motion for compassionate release [Doc. No. 204] is denied.

      Wells pleaded guilty to conspiracy to distribute and possession with intent to distribute

fifty or more grams of actual methamphetamine. Doc. No. 86. He was sentenced to 180

months of imprisonment and five years of supervised release. Doc. No. 126. He moves for

compassionate early release, pursuant to 18 U.S.C. section 3582(c)(1)(A), which requires

consideration of 18 U.S.C. section 3553 sentencing factors. There is jurisdiction over his

motion because he has exhausted his administrative remedies. See Doc. No. 204.

      Wells contends that he qualifies for compassionate release because his underlying

medical conditions greatly increase his likelihood of suffering severe complications from

COVID-19. Doc. No. 201 at 2. He argues that his facility is crowded and lacks appropriate

sanitation procedures to prevent the spread of COVID-19, id. at 2–4, warranting his

compassionate release. 18 U.S.C. § 3582(c)(1)(A)(i).

      In response, the government argues that Wells is ineligible for a sentence reduction

because he is a danger to the community. U.S.S.G. § 1B1.13. This is true because Wells is

serving a prison sentence for distribution of methamphetamine; he has a lengthy history of
        Case 4:14-cr-00135-BSM Document 208 Filed 12/04/20 Page 2 of 2




substance abuse; he has been arrested twice for domestic violence; and he has a history of

absconding.    Doc. No. 207 at 8.       Moreover, although Wells’s cardiomyopathy and

hypertension are COVID-19 risk factors, nothing in the record indicates that he is suffering

from physical or mental deterioration; and general concerns about coronavirus exposure do

not satisfy the “extraordinary and compelling” requirement of section 3582.

       Wells’s request is denied because he is a danger to society, and there is no reason to

revisit the Section 3553(a) factors that were considered at the time of sentencing. See, e.g.,

United States v. Ram, 2020 WL 3100837, at *3 (E.D. Ark. June 11, 2020).

       IT IS SO ORDERED this 4th day of December, 2020.




                                                    UNITED STATES DISTRICT JUDGE




                                              2
